ADAMS, District Judge.
Bruce, plaintiff in error, was an employs of John C. Teller, engaged in the work of cutting timber for him under the circumstances disclosed in the case of Teller v. U. S. (decided at this term of court) 113 Fed. 273. This case was argued with that, and submitted on the same briefs. No facts or principles are invoked in behalf of Bruce other or different from those urged in favor of Teller. Accordingly, the judgment of the trial court sentencing him to pay a fine of $500 Is, on the authority of Teller v. U. S., supra, affirmed.